Case 0:18-cv-61358-BB Document 18 Entered on FLSD Docket 10/15/2018 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-61358-BLOOM/Valle

 AARON VANTREASE,

        Plaintiff,

 v.

 UNITES STATES POSTAL SERVICE,

       Defendant.
 __________________________________/

                     ORDER ON MOTION FOR DEFAULT JUDGMENT

        THIS CAUSE is before the Court upon Plaintiff’s Motion for Default Final Judgment

 against Defendant United States Postal Service (“USPS”), ECF No. [17] (the “Motion”). In the

 Motion, Plaintiff asks the Court to enter a final default judgment against USPS. In support of the

 Motion, Plaintiff states that USPS was served with the summons and complaint on June 22,

 2018, the Attorney General was served on September 4, 2018, and the civil process clerk at the

 United States Attorney’s Office was served on September 17, 2018; and that therefore, a

 response was due from USPS on or before October 8, 2018 pursuant to Rule 12(a)(1) of the

 Federal Rules of Civil Procedure. Based upon USPS’s failure to file a response by that date,

 Plaintiff contends that he is entitled to entry of a default judgment.

        However, Plaintiff’s Motion is due to be denied because it is premature. First, Plaintiff

 has skipped the necessary step of moving for entry of clerk’s default under Rule 55 of the

 Federal Rules of Civil Procedure. See Travelers Cas. & Sur. Co. of Am., Inc. v. E. Beach Dev.,

 LLC, No. 07-0347-WS-B, 2007 WL 4097440, at *1 (S.D. Ala. Nov. 14, 2007) (collecting cases

 noting that clerk’s entry of default is a necessary precondition to a request for entry of default
Case 0:18-cv-61358-BB Document 18 Entered on FLSD Docket 10/15/2018 Page 2 of 2

                                                            Case No. 18-cv-61358-BLOOM/Valle


 judgment). Second, Plaintiff served USPS in accordance with Rule 4(i) of the Federal Rules of

 Civil Procedure, which applies to the United States and its agencies, corporations, officers or

 employees. Thus, pursuant to Rule 12(a)(2), a response to the complaint is due within sixty (60)

 days after service on the United States Attorney. See Fed. R. Civ. P. 12(a)(2).

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No.

 [17], is DENIED as premature. Plaintiff may seek a default judgment by complying with Rule

 55 of the Federal Rules of Procedure, if and when USPS fails to respond to the complaint by the

 deadline applicable under Rule 12(a)(2) of the Federal Rules of Civil Procedure.

        DONE AND ORDERED in Chambers at Miami, Florida this 15th day of October, 2018.




                                                      ____________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE


 Copies to:

 Counsel of Record




                                                 2
